Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Gramann et al (US 20100151408).
Gramann et al discloses a dental impression tray (note Figure 10) having an inner surface that corresponds to an approximated negative form of an individual’s teeth and adjoining gums and having a surface subregion 71 covered by a retaining structure 70.  As noted in the annotated Figure below the retaining structure 70 has a first surface parallel to the 
 
    PNG
    media_image1.png
    321
    567
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    365
    460
    media_image2.png
    Greyscale




In regard to claims 10, 11, 14 and 15, the “sub region” and “first surface” are given no defined boundaries and may be interpreted as particular space or region of the impression tray.  In regard to claim 13, the retaining elements 70 of Gramnn et al may be characterized as both T-shaped and x-shaped – additionally note the embodiments of Figures 2a, 3, 5a, 11a, 15b, and 16c.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker (US 2014/0277665) in view of Gramann et al (US 20100151408) and/or Gramann et al in view of Fisker.
In regard to claims 1-8, Fisker discloses a method of producing an individualized dental impression tray where a digital impression tray model is created from a digital jaw model (see paragraph [0021] and [0022]) and then stored and manufactured from the digital model (paragraph [0027]).  Fisker discloses that the customized impression tray improves the comfort of the patient over a standardized impression tray (note paragraphs [0002]-[0003]).  Fisker does not disclose the forming of a retraining structure in the impression tray.  Gramann et al, however, teaches that it is desirable to form a retaining structure 10a (Figures 10 and 10a) to 
In regard to claims 9-17, to the limited extent that the Gramann et al impression tray could be interpreted as not meeting the “individualized” and “corresponds to an exact or approximated negative form”, then the tray formed in the Fisker/Gramann et al method above would meet the limitations.  In regard to claims 10, 11 and 14, the particularly claimed percentages and dimensions for the retaining structure would have been obvious to one of ordinary skill in the art practicing the Gramann et al invention having a retaining structure 10a that is illustrated in as approximating the claim limitations

Response to Applicant’s Remarks
Applicant’s remarks filed October 9, 2020 have been carefully considered and addressed in the new grounds of rejection.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                           
(571) 272-4712